947 F.2d 953
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Melvin Leroy MAHLER, Petitioner-Appellant,v.Larry FIELDS, Interim Warden;  and Attorney General of theState of Oklahoma, Respondents-Appellees.
No. 91-6223.
United States Court of Appeals, Tenth Circuit.
Oct. 15, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner Melvin Leroy Mahler appeals the district court's denial of the petition for a writ of habeas corpus he filed pursuant to 28 U.S.C. § 2254.   Petitioner's contentions both in the district court and on appeal are set out in the district court's memorandum opinion of May 17, 1991, which also traces the convoluted history of petitioner's litigation in the state court system.   We can add little to the district court's analysis.   It has correctly analyzed the contentions and we affirm for substantially the reasons stated in that opinion.


3
AFFIRMED.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3